Citation Nr: 1101673	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 30 percent for 
Parkinson's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from March 1997 to 
February 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In November 2010, the Veteran's representative submitted an 
informal hearing presentation in which he called attention to the 
fact that more than three and a half years had elapsed since the 
Veteran was last examined for his service connected GERD and 
Parkinson's disease.  Although the duty to assist does not 
require that a claim be remanded solely because of the passage of 
time, given the progressive nature of the Veteran's service 
connected disabilities on appeal, (as appear to be borne out by 
his recent award of Social Security Administration benefits and 
the conclusion following a VA vocational rehabilitation 
evaluation), a new VA examination is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all private or VA medical providers 
from whom he received treatment for the 
disabilities at issue since December 2006.  
Copies of the identified treatment records 
should be sought.  

2.  Contact the Social Security 
Administration (SSA) and request copies of 
any records relating to the award of SSA 
benefits to the Veteran.  All efforts to 
obtain SSA records should be fully 
documented, and a negative response should be 
provided if records are not available.

3.  Schedule the Veteran for an examination 
to evaluate the nature and severity of his 
GERD.  The examiner should be provided with 
the Veteran's claims file and a complete 
rationale should be provided for any opinion 
expressed.  The examiner should specifically 
determine whether the Veteran's GERD causes 
symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate 
anemia; or whether it causes any other 
symptom combination that is productive of 
severe impairment of health.

4.  Schedule the Veteran for an examination 
to evaluate the nature and severity of his 
Parkinson's disease.  The examiner should be 
provided with the Veteran's claims file and a 
complete rationale should be provided for any 
opinion expressed.  The examiner should 
specifically identify the symptoms caused by 
the Veteran's Parkinson's disease, and should 
assess whether the Veteran's Parkinson's 
disease causes complete or incomplete 
paralysis of any extremities.

5.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


